Justice SAYLOR,
dissenting.
I respectfully dissent from the per cu-riam affirmance of the Commonwealth Court’s order in this case, since the parties agree that the Commonwealth Court did not address all of the objections to the signatures on the nomination petition. See Brief of Appellants at 8-12; Brief of Ap-pellee at 6-9. Rather than engaging in the type of speculation advocated by Ap-pellee and surmising the intended disposition of these challenges by the trial judge, particularly where the disputes, if successful, could result in the setting aside of the nomination petition, I would remand for the court to provide the necessary consideration or clarification relative to its reasoning.